t c memo united_states tax_court ajai prakash and swarn prakash petitioners v commissioner of internal revenue respondent docket no filed date ajai prakash pro_se william j gregg and bartholomew cirenza for respondent memorandum findings_of_fact and opinion ruwe judge respondent issued a final_determination denying petitioners’ claim to abate interest on their and federal_income_tax liabilities petitioners timely filed a petition to this court under section h the sole issue for decision is whether respondent abused his - - discretion by denying petitioners’ claim to abate interest findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference petitioners resided in new york when they filed their petition at all relevant times petitioner ajai prakash owned of the outstanding shares of stock in sutphin drugs inc sutphin a subchapter_s_corporation petitioners filed joint federal_income_tax returns for the taxable years and on january and and date respectively the following table summarizes the tax reported due by petitioners on their returns payments made by petitioners and penalties and interest added to petitioners’ account unless otherwise indicated all section references are to the internal_revenue_code in effect at all relevant times and all rule references are to the tax_court rules_of_practice and procedure petitioners were granted extensions of time to file their and tax returns until date date and date respectively item ty ty ty tax reported on return dollar_figure dollar_figure dollar_figure penalty for not prepaying dollar_figure dollar_figure dollar_figure penalty for late filing dollar_figure dollar_figure dollar_figure penalty for late payment dollar_figure dollar_figure dollar_figure interest dollar_figure dollar_figure dollar_figure withholding big_number big_number big_number payment with return big_number big_number big_number balance due dollar_figure dollar_figure dollar_figure petitioners paid the above-listed balances due for the taxable years and on march and and date respectively in early the internal_revenue_service irs initiated an audit of sutphin and examined sutphin’s forms 1120s u s income_tax return for an s_corporation for the taxable years and as part of the audit the irs requested copies of petitioners’ individual income_tax returns petitioners prepared form sec_1040x amended u s individual_income_tax_return for the taxable years and and personally delivered these returns to the irs on date petitioners filed the amended returns because income from sutphin was incorrectly reported on their originally filed tax returns the following table illustrates the tax reported due by petitioners on their original returns compared with the tax reported due on their amended returns tax reported tax reported increase in year original return amended_return tax reported dollar_figure dollar_figure dollar_figure big_number big_number big_number big_number big_number big_number petitioners did not include payment with the amended returns for the increase in tax reported due on date petitioners executed two form sec_872 consent to extend the time to assess tax extending the time for assessment of tax for the taxable years and until date at a date not specified in the record petitioners executed three form sec_872 for the taxable years and extending the time for assessment of tax until date on date the irs opened an audit of petitioners’ individual tax returns for the taxable years and on date pursuant to their request petitioners received from the irs a record of account concerning their individual income_tax for the tax period ending date the record of account provided information regarding the taxable_year including the filing_date of petitioners’ form_1040 u s individual_income_tax_return date a zero account balance transactions payments penalties and interest related to the filing of petitioners’ tax_return and an itemized summary of petitioners’ tax_return on date respondent issued to petitioners an examination_report from the audit of their individual tax returns for the taxable years and the following table illustrates petitioners’ tax as determined by respondent in the examination_report compared with the self-reported tax_liabilities in petitioners’ amended returns tax reported tax due year amended_return examination_report increase dollar_figure dollar_figure dollar_figure big_number big_number big_number big_number big_number the tax_liabilities determined in the examination_report were higher than the tax_liabilities that petitioners self reported on their amended returns because of adjustments unrelated to sutphin eg unreported interest_income deduction for health insurance exemptions etc on date petitioners paid in full all tax_liabilities identified in the examination_report on date respondent issued to petitioners notices cp22e for the taxable years and on november the notices for and showed an increase in interest of dollar_figure dollar_figure and dollar_figure respectively each notice requested that continued petitioners paid the interest assessed in the notices cp22e for the taxable years and on date petitioners filed a form_843 claim_for_refund and request for abatement requesting interest abatement from date to date pertaining to the taxable years and by letter dated date respondent notified petitioners that the form_843 was being forwarded to the irs’ interest_abatement_coordinator on date respondent issued to petitioners a letter stating that their interest abatement claim for the taxable years and was not allowed because t here was not unreasonable error or delay relating to the performance of a ministerial or managerial act in processing the examination of your return on date respondent issued to petitioners a letter stating that the interest abatement claim for the taxable years and was being denied on date respondent issued to petitioners a final_determination disallowing petitioners’ interest abatement claim in full for the taxable years and the final_determination states we did not find any errors or delays on our part that merit the abatement of interest in our review of available continued petitioners pay the amount of interest by date records and other information for the period from date to date petitioners timely filed a petition with this court disputing respondent’s final_determination opinion interest on a federal_income_tax deficiency generally accrues at the rate specified by sec_6621 from the last date prescribed for payment until the date on which the tax is paid sec_6601 however sec_6404 authorizes the irs to abate the assessment of interest in some situations sec_6404 provides in general --in the case of any assessment of interest on-- a any deficiency attributable in whole or in part to any unreasonable error or delay by an officer_or_employee of the internal_revenue_service acting in his official capacity in performing a ministerial or managerial act or b any payment of any_tax described in sec_6212 to the extent that any unreasonable error or delay in such payment is attributable to such officer_or_employee being erroneous or dilatory in performing a ministerial or managerial act the secretary may abate the assessment of all or any part of such interest for any period for purposes of the preceding sentence an error or delay shall be taken into account only if no significant aspect of such error or delay can be attributed to the taxpayer involved and after the internal_revenue_service has contacted the taxpayer in writing with respect to such deficiency or payment congress intended for the commissioner to abate interest under sec_6404 where failure to abate interest would be widely perceived as grossly unfair and did not intend abatement to be used routinely to avoid payment of interest h_r rept no pincite 1986_3_cb_1 s rept no pincite 1986_3_cb_1 a ministerial_act is a procedural or mechanical act that does not involve the exercise of judgment or discretion by the commissioner sec_301_6404-2 proced admin regs a managerial act is an administrative act that occurs during the processing of a taxpayer’s case involving the temporary or permanent loss of records or the exercise of judgment or discretion relating to management of personnel sec_301_6404-2 proced admin regs even when there has been an error or delay with respect to a ministerial or managerial act the secretary has discretion to decide whether to abate interest sec_6404 see grandelli v commissioner tcmemo_2008_55 tax ct memo lexi sec_55 at we have jurisdiction to determine whether the failure of the irs to abate interest was an abuse_of_discretion see sec_6404 rule sandberg v commissioner tcmemo_2011_72 tax ct memo lexis the burden_of_proof is on the taxpayer and to prevail the taxpayer must show that the irs abused its discretion rule a sandberg v commissioner tax ct memo lexis at the irs abuses its discretion if it exercised that discretion arbitrarily capriciously or without sound basis in fact or law 112_tc_19 to meet this burden the taxpayer must identify an error or delay by the commissioner in performing a ministerial or managerial act establish a correlation between the error or delay and a specific period for which interest should be abated and show that he or she would have paid the tax_liability earlier but for the error or delay see sec_6404 see also paneque v commissioner tcmemo_2013_48 at braun v commissioner tcmemo_2005_221 tax ct memo lexi sec_221 at petitioners argue that they were misled by the irs concerning their outstanding tax_liabilities for the taxable years and because they requested an account transcript in and received a ‘record of account’ showing a zero balance through date petitioners argue that the record of account showing a zero balance is a ministerial_act and error by the examining officer and the error justif ied petitioner s’ belief that all prior tax_liabilities had been paid accordingly petitioners argue that they are entitled to interest abatement for the timeframe of date to date petitioners cite douponce v commissioner tcmemo_1999_398 tax ct memo lexi sec_453 to support their contention that respondent provided inaccurate information concerning their account balance which they relied on in douponce the taxpayer called the irs to ascertain his outstanding tax balances for the taxable years and id tax ct memo lexi sec_453 at an employee of the irs informed the taxpayer that the following amounts remained outstanding zero for dollar_figure for and dollar_figure for id on date the taxpayer paid the balances for and id on date the commissioner notified the taxpayer by issuing a notice_of_intent_to_levy that he owed additional interest of dollar_figure with respect to his taxable_year id at we held that the commissioner abused his discretion in not abating interest concerning the taxable_year that accrued from date to date id at in doing so we stated the taxpayer asked an employee of the irs what the total amount due was for and the irs’ employee told the taxpayer the total amount due and the taxpayer promptly paid in a typewritten attachment to the form_843 petitioners explain that three months is a reasonable_time for review by the irs of their amended tax returns and therefore interest should be abated beginning on date those amounts however the employee did not include all of the accrued but unassessed interest in the amounts given to the taxpayer the taxpayer promptly discharged his liability for interest when he was notified of it on date it is reasonable to assume the only reason for the delay of in excess of months was caused by the irs’ failure to tell the taxpayer the correct amounts due when the taxpayer requested that information on date id at petitioners compare the record of account provided by the irs to petitioners on date to the incorrect ‘total amount due’ given by an employee in douponce we disagree and find petitioners’ case distinguishable from douponce on the facts the taxpayer in douponce called the appropriate irs service_center and inquired about his balance due for the taxable_year and an irs employee incorrectly informed the taxpayer that there was no outstanding balance douponce v commissioner tax ct memo lexi sec_453 at however unlike the taxpayer in douponce petitioners requested information concerning the taxable_year and received from the irs a record of account pertaining only to that taxable_year the record of account clearly provides that it is for tax period date and sets forth transactions and summaries pertaining to petitioners’ filed form_1040 for the taxable_year the record of account does show a zero balance however this balance concerns only petitioners’ taxable_year and has no relevance to the outstanding tax_liabilities for the taxable years and nothing in that record of account applies to any taxable_year other than the taxable_year and we find petitioners’ professed reliance on this document to be unreasonable petitioners also argue that respondent failed to issue a notice of balance due within a reasonable timeframe after the filing of their amended returns for the taxable years and petitioners argue that respondent’s failure to perform this critical ministerial_act caused interest to compound on petitioners’ account from date when the irs began the audit of petitioners’ individual returns to date when the irs issued the examination_report without their knowledge we disagree the interest accrued on petitioners’ account because they knowingly failed to pay the large amount of tax reported on their amended returns the record establishes that a significant aspect of the delay in payment on petitioners’ account is attributable to petitioners see sec_6404 petitioners filed amended returns for the taxable years and on date these amended returns reported corrected tax_liabilities substantially higher than the tax_liabilities petitioners reported on their original tax returns but only dollar_figure less than the tax_liabilities ultimately determined as a result of respondent’s audit despite the significant increase of tax_liabilities reported on their amended returns petitioners did not submit payment with the filing of the amended returns petitioners self reported their income_tax_liability on their amended returns for the taxable years and and chose to forgo making payments see hill v commissioner tcmemo_2010_200 aff’d 436_fedappx_410 5th cir on brief petitioners contend that they intended to pay the tax_liabilities that were self reported on the amended returns and had the capability to do so but there is no credible_evidence to explain why they decided to forgo payment of these liabilities we find that petitioners’ decision not to include payment with the filing of their amended returns reflects a conscious decision on their behalf not to satisfy their federal_income_tax liabilities until the conclusion of respondent’s audit we are unable to conclude that any delay in payment on petitioners’ account was not due in significant part to their own act of nonpayment see sec_6404 thus we hold that there was no abuse of in the form_843 petitioners assert that they believed payment was included with the filing of the amended returns as it was their normal practice to include payment when filing a return petitioners assert that t he irs agent did not inform us that checks or any items were missing from these amended returns we simply do not believe that petitioners thought that they paid the large amount of additional tax reported on their amended returns discretion by respondent in denying petitioners’ claim for interest abatement for the taxable years and in reaching our decision we have considered all arguments made by the parties and to the extent not mentioned or addressed they are irrelevant or without merit to reflect the foregoing decision will be entered for respondent
